                       Case 2:19-bk-14989-WB              Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53         Desc
                                                           Main Document    Page 1 of 30


                                1   STEVEN M. SPECTOR (SBN: 51623)
                                       sspector@buchalter.com
                                2   ANTHONY J. NAPOLITANO (SBN: 227691)
                                       anapolitano@buchalter.com
                                3   BUCHALTER, A Professional Corporation
                                    1000 Wilshire Boulevard, Suite 1500
                                4   Los Angeles, CA 90017-2457
                                    Telephone: (213) 891-0700
                                5   Facsimile:: (213) 896-0400
                                6   ADAM H. FRIEDMAN (pro hac vice to be filed)
                                       afriedman@olshanlaw.com
                                7   OLSHAN FROME WOLOSKY LLP
                                    1325 Avenue of the Americas
                                8   New York, NY 10019
                                    Telephone: (212) 451-2216
                                9   Facsimile: (212) 451-2222
                           10
                                    Attorneys for secured creditor
                           11       HILLAIR CAPITAL MANAGEMENT, LLC
                           12                              UNITED STATES BANKRUPTCY COURT

                           13                                CENTRAL DISTRICT OF CALIFORNIA

                           14                                       LOS ANGELES DIVISION

                           15       In re                                   Lead Case No. 2:19-bk-14989-WB
                           16       SCOOBEEZ, INC., et al.                  Chapter 11
                           17                         Debtors and Debtors   (Jointly Administered with
                                                      in Possession.        Case Nos. 2:19-bk-14991; 2:19-bk-14997)
                           18

                           19       Affects:                                SECOND STIPULATION BETWEEN THE
                                                                            DEBTORS, THE COMMITTEE AND HILLAIR
                           20               All Debtors                     CAPITAL MANAGEMENT FOR
                                                                            (1) AUTHORIZATION TO USE CASH
                           21               SCOOBEEZ, INC., only            COLLATERAL ON AN INTERIM BASIS;
                                            SCOOBEEZ GLOBAL, INC.           (2) APPOINTMENT OF A CHIEF
                           22
                                            only                            RESTRUCTURING OFFICER
                           23
                                            SCOOBUR, LLC only               Hearing:
                           24                                               Date:         June 6, 2019
                                                                            Time:         10:00 a.m.
                           25                                               Place:        U.S. Bankruptcy Court
                                                                                          Courtroom 1375
                           26                                                             255 East Temple Street
                           27                                                             Los Angeles, CA 90012

                           28
      BUCHALTER
                                                                               1
A PROFES SION AL CORPORAT ION                  SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                    AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                   Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                           Desc
                                                                Main Document    Page 2 of 30


                                1   TO THE HONORABLE JULIA BRAND, UNITED STATES BANKRUPTCY JUDGE,
                                2   THE DEBTORS, THEIR COUNSEL AND ALL PARTIES IN INTEREST:
                                3           Hillair Capital Management LLC and Hillair Capital Advisors LLC, the general partner of
                                4   Hillair Capital Investments LP (collectively, “Hillair”), Scoobeez, Inc., a California corporation,
                                5   debtor in the above-captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors,
                                6   Scoobeez Global, Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez
                                7   Global”) and Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the
                                8   “Debtors”), and the Official Committee of Unsecured Creditors (the “Committee”),1 by and
                                9   through their respective counsel of record, hereby enter into this Second Stipulation for
                           10       (1) Authorization to Use Cash Collateral; and (2) Appointment of Chief Restructuring Officer
                           11       (the “Stipulation”) as follows.
                           12                                                          RECITALS
                           13                I.      The Debtors’ secured obligations to Hillair.
                           14               A.       On October 7, 2016, Scoobeez Global and Hillair entered into that certain
                           15       Securities Purchase Agreement (the “First SPA”). Under the First SPA, Scoobeez Global issued
                           16       to Hillair its 8% Senior Secured Convertible Debenture Due October 1, 2018 in the principal sum
                           17       of $5,800,000 due on October 1, 2018 (the “First Debenture”).
                           18               B.       On January 30, 2017, Scoobeez Global and Hillair entered into that certain
                           19       Securities Purchase Agreement (the “Second SPA”). Under the Second SPA, Scoobeez Global
                           20       issued to Hillair its 8% Senior Secured Convertible Debenture Due January 1, 2019 in the
                           21       principal sum of $8,584,000 (the “Second Debenture”) due on or before January 1, 2019 (the
                           22       “Maturity Date”). The Second Debenture includes the obligations of Scoobeez Global to Hillair
                           23       due under the First Debenture.
                           24               C.       On October 7, 2016, the Debtors entered into that certain Subsidiary Guarantee in
                           25       favor of Hillair. Under the Subsidiary Guarantee, Scoobeez and Scoobur, jointly and severally,
                           26

                           27
                                    1
                                      Hillair, Scoobeez, Scoobeez Global, Scoobur, and the Committee are collectively referred to here in as the
                           28       “Parties” and as to each, a “Party”.
      BUCHALTER
                                                                                             2
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53               Desc
                                                            Main Document    Page 3 of 30


                                1   unconditionally guaranteed the repayment of Scoobeez Global’s obligations to Hillair. To secure
                                2   repayment of all obligations owing to Hillair, on October 7, 2016, the Debtors, jointly and
                                3   severally, executed a Security Agreement (the “Security Agreement”).
                                4           D.      The Security Agreement granted Hillair a security interest in substantially all of
                                5   the assets of the Debtors, including cash, cash equivalents, accounts receivable and the proceeds
                                6   thereof. Hillair duly perfected its security interest in the assets by filing UCC-1 financing
                                7   statements as follows: (a) as to Scoobeez Global, a financing statement was filed with the Idaho
                                8   Secretary of State on October 11, 2016, as File No. B-2016-1183112-1; (b) as to Scoobeez, a
                                9   financing statement was filed with the California Secretary of State on October 11, 2016 as File
                           10       No. 16-7550581531; (c) as to Scoobur, a financing statement was filed with the California
                           11       Secretary of State on October 11, 2016 as file no. 16-7550581210. The First SPA, the First
                           12       Debenture, the Second SPA, the Second Debenture, the Subsidiary Guarantee, the Security
                           13       Agreement and the UCC-1 Financing Statements are collectively referred to herein as the “Loan
                           14       Documents.”
                           15                 II.   The Debtors file their chapter 11 bankruptcy cases.
                           16               E.      On April 30, 2019 (the “Petition Date”), the Debtors each filed their own voluntary
                           17       chapter 11 petitions thereby commencing the above-captioned, jointly-administered, chapter 11
                           18       bankruptcy case (the “Bankruptcy Case”). On May 1, 2019, at the hearing on the Debtors’ “first-
                           19       day” motions seeking authorization (1) for the Debtors’ interim use of cash collateral [Docket No.
                           20       13]; (2) to continue the maintenance of existing bank accounts and cash management systems
                           21       [Docket No. 7]; and (3) the payment of prepetition wages and continuation of employee programs
                           22       [Docket No. 8], the Court authorized interim use of cash collateral though May 14, 2019, subject
                           23       to further briefing and a further hearing on the continued use of cash collateral.
                           24               F.      On May 15, 2019, the Court entered its Order Regarding Debtors’ Emergency
                           25       Motion for Entry of Interim Order: (1) Authorizing Use of Cash Collateral on an Interim Basis
                           26       and (2) Granting Related Relief [Docket No. 52].
                           27

                           28
      BUCHALTER
                                                                                     3
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53               Desc
                                                             Main Document    Page 4 of 30


                                1           G.       On May 16, 2019, the Debtors filed its Application for an Order Authorizing and
                                2   Approving (I) Appointing Brian Weiss as Chief Restructuring Officer of the Debtors Nunc Pro
                                3   Tunc to May 16, 2019 [Docket No. 63] (the “CRO Application”). On June 6, 2019, the Court
                                4   granted the CRO Application.
                                5           H.       On May 20, 2019, the United States Trustee filed its Notice of Appointment and
                                6   Appointment of Committee of Creditors Holding Unsecured Claims [Docket No. 72] thereby
                                7   appointing the Committee.
                                8           I.       This Stipulation came before the Court for a duly noticed hearing on June 6, 2019.
                                9           NOW, THEREFORE, based upon the foregoing Recitals, and for good and valuable
                           10       consideration, the receipt and sufficiency of which are hereby acknowledged by the parties, and
                           11       the parties hereto intending to be legally bound hereby, by and through their respective attorneys
                           12       of record, hereby agree and stipulate as follows:
                           13                                                 AGREEMENT
                           14               1.       Incorporation of Recitals.
                           15                        1.1    The Recitals set forth above is incorporated herein by this reference and
                           16       shall be deemed a material part of this Stipulation, provided that such Recitals only bind the
                           17       Debtors and do not prejudice the rights of the Committee, subject to the provisions in Paragraph
                           18       5.6 of this Stipulation..
                           19               2.       Prepetition Obligations and Security Interests.
                           20                        2.1    The Debtors, on their own behalf, (without binding the Committee or their
                           21       bankruptcy estates (the “Estates”), but subject to the provisions in Paragraph 5.6 of this
                           22       Stipulation) admit, stipulate and agree as follows:
                           23                               (a)    Prepetition Obligations. As of the Petition Date, the Debtors were
                           24       obligated to Hillair for the obligations arising under or relating to the prepetition Loan Documents
                           25       (collectively, the “Prepetition Obligations”).          The Prepetition Obligations (1) were fully
                           26       accelerated, due and payable to Hillair in the aggregate principal amount of not less than
                           27       $11,108,500.00, plus additional interest, costs, fees and charges recoverable under the documents
                           28
      BUCHALTER
                                                                                        4
A PROFES SION AL CORPORAT ION                    SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                      AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                 Desc
                                                            Main Document    Page 5 of 30


                                1   or by law, if any, and net of prepayments, if any, (2) constitute legal, valid, binding and
                                2   enforceable obligations of the Debtors, and (3) are not subject to any objection, offset, avoidance,
                                3   subordination or other claim or challenge of any nature under the Bankruptcy Code, any other
                                4   applicable law, contract or otherwise.
                                5                          (b)    Prepetition Liens and Collateral.      As of the Petition Date, the
                                6   Prepetition Obligations were secured by certain liens and security interests in favor of Hillair (the
                                7   “Prepetition Liens”). The Prepetition Liens (a) encumber all of the Debtors’ right, title and
                                8   interest in all of the assets defined in the Security Agreement as “Collateral” and as more
                                9   particularly described in Exhibit A attached hereto to this Stipulation (the “Prepetition
                           10       Collateral”), (b) secure performance of the Prepetition Obligations pursuant to the Loan
                           11       Documents, (c) constitute legal, valid, enforceable, non-avoidable and duly perfected security
                           12       interests and liens in and upon the Prepetition Collateral in favor of Hillair, subject to the Carve-
                           13       Out (as defined below), (d) are not subject to any objection, offset, avoidance, subordination or
                           14       other claim or challenge of any nature by the Debtors under the Bankruptcy Code, any other
                           15       applicable law, contract or otherwise, and (e) were granted by the Debtors for fair and sufficient
                           16       consideration and reasonably equivalent value, contemporaneously with the making of the loans
                           17       or commitments to make loans and other financial accommodations secured thereby. Pursuant to
                           18       the Loan Documents, Hillair has a valid, perfected, and unavoidable security interest in the
                           19       Prepetition Collateral, which includes, at a minimum, all “Cash Collateral” as that term is defined
                           20       in Section 363(a) (collectively, the “Cash Collateral”).
                           21                              (c)    No Claims Against Hillair. The Debtors have no valid claims (as
                           22       such term is defined in section 101(5) of the Bankruptcy Code) or causes of action against Hillair
                           23       with respect to the Loan Documents or the Prepetition Obligations, whether arising at law or at
                           24       equity, including, without limitation, any recharacterization, subordination, avoidance or other
                           25       claims arising under or pursuant to sections 105, 510, 541 or 542 through 553, inclusive, and are
                           26       deemed to have released any such claim or cause of action.
                           27

                           28
      BUCHALTER
                                                                                     5
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53              Desc
                                                             Main Document    Page 6 of 30


                                1                          (d)     Right to Credit Bid. In connection with any sale of assets pursuant
                                2   to section 363 of the Bankruptcy Code, the Debtors are aware of the applicability of section
                                3   363(k) and expressly waive any right to object to a credit bid submitted by Hillair under section
                                4   363(k) in connection with the sale of Hillair’s collateral. This waiver does not extend to the
                                5   rights of any other parties in interest, including the Committee.
                                6           3.      Authorization for Use of Cash Collateral.
                                7                   3.1    Request for Use of Cash Collateral. The Debtors have requested the use of
                                8   the Cash Collateral, and Hillair is willing to consent to such use of Cash Collateral upon the
                                9   admissions, agreements, terms and conditions contained in this Stipulation and the entry of an
                           10       order approving this Stipulation.
                           11                       3.2    Need for Use of Cash Collateral. The Debtors have an immediate need for
                           12       the use of Cash Collateral in order to permit, among other tasks, the orderly continuation of the
                           13       operation of their business, to minimize the disruption of their business operations, and to manage
                           14       and preserve the assets of their estates.
                           15                       3.3    Authorized Use of Cash Collateral. Subject to the terms and conditions of
                           16       this Stipulation, the Debtors shall only be entitled to use the Cash Collateral for payment of the
                           17       following expenses:
                           18                              (a)     “Authorized Expenses” comprising only the current necessary,
                           19       reasonable, and ordinary expenses of the Debtors actually incurred after the Petition Date as set
                           20       forth and not to exceed the amounts set forth in the weekly budget attached hereto as Exhibit B
                           21       for the period from June 7, 2019 through June 28, 2019 and incorporated herein by this reference
                           22       (the “Budget”), subject only to modification by express mutual consent of the parties in writing.
                           23       The Debtors may not exceed any line item budget amount by a variance of 10% for each category
                           24       line item in the Budget. Allowed amounts not paid by the Debtors in each budget category during
                           25       each week may carry over to the next succeeding week only on a line item by line item basis.
                           26                              (b)     An “Emergency Expense” comprising only that expense relating to
                           27       an emergency which is not an Authorized Expense and for which it is not feasible to provide
                           28
      BUCHALTER
                                                                                     6
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                Desc
                                                             Main Document    Page 7 of 30


                                1   advance notice to Hillair and for which the Debtors and the Chief Restructuring Officer in good
                                2   faith believe must be incurred immediately in order to mitigate damage to the Collateral or to
                                3   avoid (i) possible health and safety concerns, or (ii) damage or harm to the Collateral, not to
                                4   exceed the amount of $2,500 for any one particular expense. In each circumstance when the
                                5   Debtors has paid an Emergency Expense, the Debtors shall advise Hillair as soon as possible but
                                6   not later than the next business day, in writing by fax, the amount of the expenditure, the nature of
                                7   the emergency, and the reason that advance approval was not practical. If Hillair believes that
                                8   such expenditure or the amount thereof was not warranted under the circumstances, Hillair shall
                                9   be entitled to an ex parte hearing on forty-eight (48) hours’ notice regarding termination of this
                           10       Stipulation, prohibition of any further use of the Cash Collateral by Debtors, and other remedies
                           11       available to Hillair pursuant to this Stipulation, or by contract or law.
                           12                       3.4    Limitation on the Use of Cash Collateral. Notwithstanding any other term
                           13       to the contrary in this Stipulation, the Debtors shall not use the Cash Collateral:
                           14                              (a)     to pay any obligation owed to any party (other than to Hillair) on
                           15               account of or relating to services and/or product provided prior to the Petition Date,
                           16               including without limitation, obligations relating to the provision or sale of goods,
                           17               materials or services, or obligations on account of purchase orders, that were provided by
                           18               the Debtors prior to the Petition Date, unless authorized by the Court pursuant to a
                           19               properly noticed motion;
                           20                              (b)     from the sale or disposition of assets of the Debtors outside the
                           21               ordinary course of business of the Debtors;
                           22                              (c)     to pay to or for the benefit of the Debtors or any principal,
                           23               shareholder, or insider of the Debtor, any management person or entity retained by the
                           24               Debtors or the Debtors’ estate, whether directly or indirectly, except as expressly
                           25               approved and agreed in writing by Hillair; or
                           26                              (d)     in connection with any action or proceeding against Hillair.
                           27

                           28
      BUCHALTER
                                                                                      7
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53               Desc
                                                             Main Document    Page 8 of 30


                                1                   3.5     Ordinary Course of Business. Except as otherwise permitted by Court
                                2   order or as authorized by Hillair, the Debtors shall conduct their business operations in the
                                3   ordinary course and on ordinary and customary terms consistent with the terms and manner by the
                                4   Debtors prior to the Petition Date.
                                5                   3.6     Adequate Protection for Use of Cash Collateral. As additional adequate
                                6   protection of Hillair’s interest in the Cash Collateral, the Debtors are authorized and directed to
                                7   pay Hillair $40,000 in cash via wire transfer per week as set forth in the Budget, plus the
                                8   reasonable and documented fees and expenses of Hillair’s professionals as set forth in the Budget
                                9   subject to the requirements of Paragraph 3.7 of this Stipulation. Immediately upon entry of the
                           10       Order approving this Stipulation, the Debtors shall commence payment of the weekly $40,000
                           11       adequate protection payments on June 12, 2019, and then payable on each Wednesday thereafter
                           12       for the period from June 7, 2019 through June 28, 2019.           All payments made under this
                           13       Stipulation shall be made in accordance with the terms expressly set forth in the loan documents
                           14       and in effect before the Petition Date or as further directed by Hillair. The adequate protection
                           15       payments shall first be applied to accrued, but unpaid interest and expenses; provided, however,
                           16       that if Hillair’s secured claim is undersecured, then the postpetition payments received (regardless
                           17       of how previously applied) shall be applied to reduce the principal balance of the secured portion
                           18       of Hillair’s claim, if any.
                           19                       3.7     Reimbursement of Hillair’s Professional’s Fees and Expenses. Hillair’s
                           20       entitlement to the reimbursement of reasonable fees and expenses incurred by its professionals
                           21       shall be without the need for the filing of a formal fee application in the Bankruptcy Cases.
                           22       However, prior to the Debtors’ payment of Hillair’s fees and expenses, Hillair shall submit via
                           23       email to counsel for the Debtors and counsel for the Committee supporting documentation related
                           24       to the fees at issue for review. The Debtors and the Committee shall have 14 days to review such
                           25       documentation.     If neither the Debtors nor the Committee file in the Bankruptcy Cases an
                           26       objection to the payment of such fees, the Debtors shall reimburse Hillair for the professional fees
                           27       and costs as submitted.
                           28
      BUCHALTER
                                                                                    8
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53               Desc
                                                            Main Document    Page 9 of 30


                                1                   3.8    Submission of Sale Proposal and Related Timeline. On or before June 14,
                                2   2019, Hillair shall provide the Debtors with a proposed term sheet for the purchase and sale of the
                                3   Debtors’ assets with Hillair being the stalking horse bidder. On or before June 14, 2019, the CRO
                                4   shall begin the process of interviewing potential investment bankers to evaluate a proposed sale
                                5   of the assets. The Debtors shall have until June 27, 2019 to evaluate, after negotiation with
                                6   Hillair, whether such a sale is in the best interest of the Estates. In connection with those
                                7   negotiations, if Hillair and the Debtors agree upon such a sale and a process for such a sale, the
                                8   Debtors and Hillair shall submit a timeline for the proposed sale in a subsequent pleading to be
                                9   filed with the Court in connection with the continued use of cash collateral. The Debtors reserve
                           10       the right to include a “fiduciary out” provision within any sale procedures motion.
                           11               4.      Appointment of a Chief Restructuring Officer.
                           12                       4.1    The Debtors have consented to the appointment of a Chief Restructuring
                           13       Officer (“CRO”), who is acceptable to Hillair, to oversee the financial and operational functions
                           14       of the Debtors, and to maintain an oversight role over the administration of the Debtors’
                           15       Bankruptcy Case and their Estates. On June 6, 2019, the Court granted the CRO Application.
                           16                       4.2    The Debtors agree that all use of Cash Collateral shall be authorized and
                           17       approved by the CRO. Hillair and the Committee shall be permitted to obtain financial reporting
                           18       directly from the Debtors, the CRO, the Debtors’ financial advisors or investment banker, and the
                           19       Debtors’ counsel. The financial reporting shall include, among other things, financial statements
                           20       (including balance sheets, income statements and statements of cash flow), budget reports,
                           21       inventory schedules, accounts receivable schedules, accounts payable schedules, pro forma
                           22       financial statements, bank account statements, payroll reports and any other report respecting the
                           23       assets, liabilities, financial condition or operation of the Debtors in addition to the reporting
                           24       specified in Paragraph 8.1 of this Stipulation.
                           25                       4.3    The Debtors acknowledge and agree that (1) the current co-CEOs, George
                           26       Voskanian and Scott Sheikh, shall report to the CRO, including with respect to the operations and
                           27

                           28
      BUCHALTER
                                                                                      9
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                   Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53              Desc
                                                                Main Document    Page 10 of 30


                                1   management of the Debtors and the administration of the Debtors’ Bankruptcy Case and their
                                2   Estates; and (2) the duties and responsibilities of the CRO include the following:
                                3                             (a)     Review and analyze the Debtors and their financial results,
                                4              projections, operational data and compliance with the Budget;
                                5                             (b)     Gain an understanding of the existing contractual arrangements and
                                6              obligations with customers, advisors/consultants and suppliers;
                                7                             (c)     Advise the Debtors with regard to the development and
                                8              implementation of a turnaround and restructuring plan;
                                9                             (d)     Assist the Debtor in managing key constituents, including
                           10                  communications and meetings with, and requests for information made by, creditor
                           11                  constituents, including secured lenders, vendors, customers and employees;
                           12                                 (e)     Oversee key customer relationships;
                           13                                 (f)     Provide expert testimony, if required and permitted;
                           14                                 (g)     Manage cash forecasting and liquidity management procedures. In
                           15                  particular, assume responsibility and oversight of day-to-day cash management and
                           16                  initiatives to protect, preserve, and enhance liquidity;
                           17                                 (h)     Review and evaluate the go-forward business;
                           18                                 (i)     Conduct a review and analysis of the existing workforce and direct
                           19                  recruitment of new employees, where and if appropriate; and
                           20                                 (j)     Execute on identified cost saving initiatives.
                           21                         4.4     The United States Trustee reserves the right to seek entry of a court order
                           22       terminating the appointment of the CRO for cause shown.
                           23                         4.5     The Committee and Hillair shall withdraw their objections to the Notices of
                           24       Insider Compensation for George Voskanian and Scott Sheikh, and Joweta Chowmentoska as to
                           25       Hillair.
                           26

                           27

                           28
      BUCHALTER
                                                                                         10
A PROFES SION AL CORPORAT ION                   SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                     AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                      Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                     Desc
                                                                   Main Document    Page 11 of 30


                                1              5.       Postpetition Replacement Liens. As additional adequate protection, the Debtors
                                2   and their Estates hereby grant Hillair postpetition liens to secure the Prepetition Obligations as
                                3   follows:
                                4                       5.1      Postpetition Lien Granting. Hillair shall have and is hereby granted by the
                                5   Debtors, effective as of the Petition Date, a postpetition security interest and replacement lien
                                6   pursuant to sections 361 and 363(e) of the Bankruptcy Code (the “Postpetition Lien”) in all
                                7   present and future, prepetition and postpetition assets of the Debtors (as more particularly
                                8   described in Exhibit A to this Stipulation), in which and to the extent that the Debtors hold an
                                9   interest (collectively, the “Postpetition Collateral”).2 The liens granted by this paragraph are
                           10       subject to the Carve-Out and solely to the extent of any postpetition diminution in value of the
                           11       Prepetition Collateral; provided, however, with respect to the Debtors’ interest in any unexpired
                           12       lease of real property, the Postpetition Lien shall only extend to the Debtors’ rights to the
                           13       proceeds arising from the assignment, sale, disposition or termination of such lease. The parties
                           14       reserve all rights as to the determination of whether Hillair is entitled to a security interest in
                           15       causes of action arising under sections 544, 545, 547, 548, 549, 553(b), 723(a), or 724(a) of the
                           16       Bankruptcy Code, which shall be brought on a properly noticed motion or other proceeding.
                           17                           5.2      Postpetition Lien Priority. The Postpetition Lien shall be senior and have
                           18       priority over all other liens and interests on and in the Collateral, except that the Postpetition Lien
                           19       shall be junior only to (a) the Prepetition Lien in favor of Hillair, (b) the Carve-Out, and (c) such
                           20       other valid, existing, and perfected liens or security interests existing as of the Petition Date with
                           21       respect to such assets existing as of the Petition Date encumbered by such liens, and to the extent
                           22       such liens or security interests were senior to the Prepetition Lien in favor of Hillair as of the
                           23       Petition Date and are not otherwise avoided.
                           24                           5.3      Automatic Perfection of Postpetition Lien. To the extent permissible under
                           25       applicable law, the Postpetition Lien shall be granted, attached, perfected and validated by virtue
                           26       of the Order approving this Stipulation, without any further act required under federal, state, or
                           27

                           28       2
                                        The Prepetition Collateral and the Postpetition Collateral are collectively the “Collateral”
      BUCHALTER
                                                                                                11
A PROFES SION AL CORPORAT ION                   SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                     AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 12 of 30


                                1   local law requiring notice, filing, registration, recording, possession or other act to validate or
                                2   perfect a security interest or lien, including without limitation deposit account control agreements,
                                3   merchant payment agreements, merchant payment direction letters, cash transport agreements,
                                4   and such other agreements with any party possessing or asserting an interest in the Collateral (a
                                5   “Perfection Act”). Notwithstanding the foregoing, if Hillair, in its sole discretion, elects to
                                6   effectuate a Perfection Act, Hillair is authorized to perform such act, and if requested by Hillair,
                                7   the Debtors are authorized to perform such act to the extent necessary or required, and in such
                                8   event, the subject filing or recording office or agency is authorized to accept, file, and/or record
                                9   any document in regard to such act in accordance with applicable law. Within ten business days
                           10       following entry of an order approving this Stipulation, the Debtors shall endeavor to enter into a
                           11       Deposit Account Control Agreement with Hillair and any financial institution that holds the
                           12       Debtors’ deposit account. No defect or failure in connection with an attempt to perform a
                           13       Perfection Act shall limit, waive, or alter the validity, enforceability, attachment, or perfection of
                           14       the Postpetition Lien by virtue of entry of the Order approving this Stipulation.
                           15                       5.4    Validity and Perfection of Postpetition Lien. Upon entry of the Order
                           16       approving this Stipulation, the Postpetition Lien granted to Hillair by virtue of this Stipulation
                           17       shall be valid, enforceable and perfected without any further act by Hillair.
                           18                       5.5    Carve-Out.    “Carve-Out” means a carve-out from the liens and super-
                           19       priority claims granted to Hillair herein for: (a) the unpaid fees of the Clerk of the Bankruptcy
                           20       Court and the Office of the United States Trustee pursuant to 28 U.S.C. § 1930(a), (b) unpaid and
                           21       allowed fees and expenses of professionals of the Debtors and the professionals of the Committee
                           22       (the “Professionals”) but only to the extent approved by Hillair in the Budget, and only if incurred
                           23       before the delivery of a Carve-Out Trigger Notice (as defined below), and (c) unpaid and allowed
                           24       fees and expenses of Professionals in an aggregate amount not to exceed $100,000 (the
                           25       “Professional Expense Cap”) incurred after delivery of a written notice by the Hillair to the
                           26       Debtors (and their counsel), the U.S. Trustee, and counsel to the Committee, that a default under
                           27       the Stipulation has occurred and is continuing (a “Carve-Out Trigger Notice”). For the avoidance
                           28
      BUCHALTER
                                                                                     12
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 13 of 30


                                1   of doubt, the Professional Expense Cap applies only after delivery of a Carve-Out Trigger Notice.
                                2   The Professional Expense Cap shall be reduced, dollar-for-dollar, by the amount of any fees,
                                3   costs and expenses incurred and paid to Professionals after delivery of a Carve-Out Trigger
                                4   Notice. The Debtor may pay compensation and reimbursement of expenses allowed and payable
                                5   under 11 U.S.C. §§ 328, 330, 331, and 363 to Professionals as the same may be due and payable,
                                6   and the same shall not reduce the Carve-Out prior to the delivery of a Carve-Out Trigger Notice.
                                7   For clarity, the Prepetition Liens and the Postpetition Lien are subject to the Carve-Out.
                                8                   5.6    Committee Investigation of Hillair Liens.         Notwithstanding anything
                                9   contained herein to the contrary, the Committee may investigate the liens and claims of Hillair,
                           10       and may challenge the validity, enforceability, priority, extent, or amount of such liens and
                           11       claims; provided, however, that the aggregate expense for such investigation or challenge may not
                           12       exceed $25,000.00; and provided further that any action brought by the Committee pursuant to
                           13       this paragraph (a “Challenge”) shall be commenced on or before July 24, 2019. In the event a
                           14       Challenge is not filed on or before July 24, 2019, the Committee and all creditors and interested
                           15       parties shall be bound by the provisions of this Stipulation (including without limitation, the
                           16       Recitals and Sections 1, 2, 5 and 18 of this Stipulation) that confirm the validity and amount of
                           17       Hillair’s claims and the validity, extent and priority of Hillair’s Prepetition Liens and Postpetition
                           18       liens, and the Debtors’ lack of claims against Hillair.
                           19               6.      Segregation of Cash Collateral.
                           20                       6.1    Segregation of the Cash Collateral.       Unless otherwise agreed upon in
                           21       writing by Hillair, the Cash Collateral shall be collected, received, maintained, and segregated by
                           22       the Debtors for Hillair. The Cash Collateral shall be maintained in the accounts separate and
                           23       apart from any other revenue or property of the Debtors or the Debtors’ estates, shall not be
                           24       commingled or intermingled with any other income or property of the Debtors or the Debtors’
                           25       estates not constituting the Cash Collateral, and shall not be used except in accordance with the
                           26       terms and conditions of this Stipulation.
                           27

                           28
      BUCHALTER
                                                                                     13
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                 Desc
                                                            Main Document    Page 14 of 30


                                1                   6.2    Segregated Accounts. To the extent required by the United States Trustee,
                                2   the Debtors shall maintain separate debtor in possession accounts for (a) Scoobeez, consisting of
                                3   an account for (i) operating funds, (ii) payroll, and (ii) taxes, (b) Scoobeez General, consisting of
                                4   an account for operating funds, and (c) Scoobur, consisting of an account for operating funds. All
                                5   of the funds in each of the Operating Accounts are Cash Collateral. All cash in the Operating
                                6   Accounts shall remain Cash Collateral and may only be withdrawn in accordance with this
                                7   Stipulation and the attached Budget.
                                8           7.      Insurance.
                                9                   7.1    The Debtors shall maintain and insure the Collateral in sufficient amounts
                           10       to adequately protect Hillair’s interest in such Collateral, and include Hillair as a loss payee in
                           11       accordance with the requirements of the Loan Documents. Debtors shall promptly provide in
                           12       writing evidence of insurance to Hillair.
                           13               8.      Reporting Requirements.
                           14                       8.1    Periodic Reporting Requirements.       The Debtors shall maintain records
                           15       adequate and sufficient to account for the Cash Collateral and expenses, and shall make such
                           16       records available for inspection by Hillair upon 24 hours’ notice. The Debtors shall provide
                           17       Hillair and the Committee within five (5) business days from the date of the entry of the order
                           18       approving this Stipulation a complete accounting of the Cash Collateral and expenses relating to
                           19       the Collateral from the Petition Date to the date of the entry of the Order approving this
                           20       Stipulation. The Debtors shall (i) timely perform all reporting and other requirements of the
                           21       Office of the United States Trustee, and (ii) provide Hillair and the Committee with the following
                           22       periodic reports:
                           23                       (a)    a weekly report delivered on each Wednesday at 2:00 p.m. (Pacific
                           24               Time) for the immediately prior week (ending on Saturday) reflecting actual
                           25               receipts and expenditures by line item against those set forth in the approved cash
                           26               collateral budget for such weekly period;
                           27

                           28
      BUCHALTER
                                                                                    14
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                Desc
                                                            Main Document    Page 15 of 30


                                1                   (b)    on each Wednesday at 2:00 p.m. (Pacific Time), an update to the
                                2           approved cash collateral budget extending the term of the budget for an additional
                                3           week to reflect a rolling 13- week budget;
                                4                   (c)    a current accounts receivable aging covering postpetition
                                5           receivables (with respect to payments received by the Debtors and entered into the
                                6           Debtors’ financial reporting system), on each Wednesday by 2:00 p.m. (Pacific
                                7           Time), and current through the immediately prior week (ending on Saturday);
                                8                   (d)    a current accounts payable aging covering postpetition payables
                                9           (with respect to payables where invoices have been received by the Debtors and
                           10               entered into the Debtors’ financial reporting system), on each Wednesday by 2:00
                           11               p.m. (Pacific Time), and current through the immediately prior week (ending on
                           12               Saturday);
                           13                       (e)    monthly financial statements prepared by the Debtors’ financial
                           14               advisor and/or reviewed by the CRO (provided that the fees for the same shall be
                           15               included in the Budget) with such financial statements being delivered within
                           16               thirty-five (35) calendar days (to account for closing of the books and records)
                           17               following the last day of the month at issue;
                           18                       (f)    monthly bank account statements to be provided to Hillair on the
                           19               5th business day following the statement closing date;
                           20                       (g)    upon request, on each Thursday at 2:00 p.m. (Pacific Time), a
                           21               written update regarding the operations of the Debtors, including, without
                           22               limitation, information regarding (i) relationships with key suppliers, carriers and
                           23               customers since the Petition Date, and (ii) a written update of the Debtors’ sales
                           24               and refinancing efforts including, without limitation, potential lenders, buyers,
                           25               investors, the status of any negotiations and the and terms contemplated, and the
                           26               likely time frame; and
                           27

                           28
      BUCHALTER
                                                                                     15
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 16 of 30


                                1                   (h)    copies of all periodic reports provided to the U.S. Trustee on the
                                2           date that such reports are due, subject to the Parties entering into a confidentiality
                                3           agreement with respect to any confidential information provided to the U.S.
                                4           Trustee.
                                5                   8.2    Access to Collateral and Records. Within 48 hours of a request of Hillair,
                                6   the Debtors shall permit Hillair or an agent of Hillair, reasonable access to any of the Collateral
                                7   for the purpose of enabling such party to inspect, audit and appraise the Collateral and the
                                8   Debtors’ books and records, and to inspect books and records maintained by any agent of the
                                9   Debtors at the location that those books and records are maintained.
                           10                       8.3    Outstanding Requests for Documents. The Debtors shall have until June
                           11       15, 2019, to produce any outstanding documents set forth in (i) the Motion for Entry of Order
                           12       Authorizing Examination Under Federal Rule of Bankruptcy Procedure 2004 [Docket No. 35] as
                           13       granted under Docket No. 49, or (ii) the prior written requests of Hillair.
                           14               9.      Section 507(b) Priority.
                           15                       9.1    As additional adequate protection, the Debtors, on their own behalf and on
                           16       behalf of their Estates, hereby agree and acknowledge that, if the protections provided by the liens
                           17       and security interests under the Loan Documents or this Stipulation are later determined
                           18       inadequate, then to the extent of such inadequacy, Hillair shall have an allowed super priority
                           19       administrative claim of the kind and priority specified in section 503(b) or 507(b): (1) with
                           20       priority over all costs and expenses of administration of the Bankruptcy Case that are incurred
                           21       under any provision of the Bankruptcy Code, including, without limitation, sections 503(b),
                           22       506(c), 507(a), or 522(b); and (2) with the same priority as the Postpetition Lien as set forth in
                           23       this Stipulation, subject to the Carve-Out. The parties reserve all rights as to the determination of
                           24       whether Hillair is entitled to a super-priority administrative claim with respect to the proceeds of
                           25       causes of action arising under sections 544, 545, 547, 548, 549, 553(b), 723(a), or 724(a) of the
                           26       Bankruptcy Code, which shall be brought on a properly noticed motion or other proceeding.
                           27

                           28
      BUCHALTER
                                                                                     16
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 17 of 30


                                1           10.     Waiver of Section 506(c) Surcharge.
                                2                   10.1   Based on the authorization of the Debtors’ use of the Cash Collateral
                                3   pursuant to this Stipulation, the Debtors, on behalf of themselves and their Estates, waive their
                                4   rights and shall not seek to surcharge the Collateral or Hillair under Section 506(c).
                                5           11.     Forbearance of Remedies.
                                6                   11.1   Providing that there are no uncured defaults hereunder, during the term of
                                7   this Stipulation, and subject to the terms and conditions hereof, Hillair will forbear from
                                8   exercising any of Hillair’s rights and remedies against the Debtors under the Loan Documents
                                9   and applicable law.
                           10               12.     Event of Default.
                           11                       12.1   Following the entry of the order approving this Stipulation, an event of
                           12       default under this Stipulation (each, a “Default”) shall include the following:
                           13                              (a)     The Debtors’ failure to perform or comply with the term of this
                           14       Stipulation or any other order of the Court;
                           15                              (b)     Any material misrepresentation of fact made by any representative
                           16       of the Debtors to Hillair about the Debtors’ business or financial condition or the Collateral;
                           17                              (c)     The granting in favor of any party other than Hillair of a security
                           18       interest in or lien upon any property of the Debtors or the Debtors’ estate, or a claim against the
                           19       Debtors having priority over the security interests, liens or claims in favor of Hillair except to the
                           20       extent that such party had a security interest in or lien upon any property of Debtors on the
                           21       Petition Date which had priority over the security interests, liens or claims of Hillair existing on
                           22       Petition Date, provided that any financing obtained with Hillair’s consent or approved by the
                           23       Court shall not constitute a Default under this section;
                           24                              (d)     The Debtors’ failure to perform or comply with their obligations
                           25       under the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure or of the requirements of
                           26       the Office of the United States Trustee;
                           27

                           28
      BUCHALTER
                                                                                     17
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                 Desc
                                                            Main Document    Page 18 of 30


                                1                          (e)     The termination of this Stipulation by its own terms (other than the
                                2   natural expiration of the term as provided for under Paragraph 14.1) or Court order;
                                3                          (f)     The dismissal of the Bankruptcy Case;
                                4                          (g)     The appointment of a trustee under the Bankruptcy Code;
                                5                          (h)     The conversion of the Bankruptcy Case to a case under another
                                6   chapter of the Bankruptcy Code;
                                7                          (i)     The submission by the Debtors of any chapter 11 plan of
                                8   reorganization inconsistent in any material respect with the terms of this Stipulation unless Hillair
                                9   consents to such submission;
                           10                              (j)     The stay, modification, amendment, vacating, or reversal of any
                           11       term herein or Order approving this Stipulation, or any of the rights and acknowledgments
                           12       conferred hereunder, without the express prior written consent of Hillair.
                           13               13.     Rights and Remedies Upon Default.
                           14                       13.1   Effect of Default.     Immediately upon the occurrence of a Default, and
                           15       subject only to the rights and remedies set forth in Paragraphs 13.2 and 13.3 of this Stipulation,
                           16       all of the following shall be deemed to have occurred:
                           17                              (a)     Hillair’s consent regarding the Debtors’ use of the Cash Collateral
                           18       pursuant to this Stipulation is terminated without further notice;
                           19                              (b)     The Debtors shall not use any Cash Collateral for any purpose;
                           20                              (c)     Hillair may seek relief from the automatic stay of Section 362 of
                           21       the Bankruptcy Code for cause, on an emergency basis with no less than three days’ notice to the
                           22       Debtors and the Committee (and the Debtors and the Committee shall not oppose the expediting
                           23       of such hearing provided that all parties’ substantive arguments and defenses are preserved). The
                           24       parties specifically waive the provisions of Rule 4001(a)(3) of the Federal Rules of Bankruptcy
                           25       Procedure to the extent that the Court grants relief from stay.
                           26                       13.2   If Default is “Curable.” If the Default is a type that is curable by the
                           27       Debtors and the Debtors cure the Default within five (5) business days from the date of service of
                           28
      BUCHALTER
                                                                                     18
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                 Desc
                                                             Main Document    Page 19 of 30


                                1   such notice of the Default, the Default is cured, and the Debtors’ rights under this Stipulation
                                2   shall be restored as if no Default occurred.
                                3                    13.3   Request for Emergency Hearing. In the event of a Default under this
                                4   Stipulation or the Debtors contesting that such Default occurred, the Parties hereby stipulate and
                                5   agree that such Default or the contest of the Default may be heard on an emergency basis with no
                                6   less than three days’ notice to the Parties. This provision is subject to the Court’s willingness to
                                7   set the matter on an emergency basis.
                                8           14.      Cash Collateral Term.
                                9                    14.1   The authorization to use the Cash Collateral pursuant to this Stipulation
                           10       shall terminate as of the earliest of the following (the “Termination Date”):
                           11                               (a)      June 28, 2019;
                           12                               (b)      The occurrence of a Default, subject to the rights under Paragraphs
                           13       13.2 and 13.3; or
                           14                               (c)      The occurrence of the Effective Date of a confirmed plan of
                           15       reorganization.
                           16                        14.2   Notwithstanding the occurrence of the Termination Date or a Default, this
                           17       Stipulation may be extended by Hillair and the Debtor by written agreement without further order
                           18       of this Court.
                           19                        14.3   The Parties stipulate and agree to a continued cash collateral hearing to
                           20       occur on June 27, 2019 at 10:00 a.m. in the above-captioned court or to such other date and time
                           21       as is convenient to the Court.
                           22               15.      No Modification or Stay of the Stipulation or Order.
                           23                        15.1   Unless expressly consented to in writing by Hillair, (a) this Stipulation, (b)
                           24       an Order approving this Stipulation, and (c) the rights and remedies of Hillair under the Loan
                           25       Documents and this Stipulation, shall not be subject to any stay, modification, alteration,
                           26       amendment, vacating, or reversal by any order of this Court or other tribunal.
                           27

                           28
      BUCHALTER
                                                                                      19
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                 Desc
                                                            Main Document    Page 20 of 30


                                1           16.     Power To Waive Rights; Duties To Third Parties.
                                2                   16.1   Hillair shall have the right to waive any of the terms, rights, and remedies
                                3   provided in this Stipulation or the Loan Documents (“Hillair Rights”), and shall have no
                                4   obligation or duty to any other party with respect to the exercise or enforcement, or failure to
                                5   exercise or enforce any Hillair Rights. Any waiver by Hillair of any Hillair Rights shall not be or
                                6   constitute a continuing waiver. Hillair’s delay in or failure of exercising or enforcing any of
                                7   Hillair Rights shall neither constitute a waiver of such Hillair Rights, subject Hillair to any
                                8   liability to any other party, nor cause or enable any other party to rely upon or in any way seek to
                                9   assert as a defense to any obligations or indebtedness owed to Hillair.
                           10               17.     Reservation of Rights.
                           11                       17.1   Except as otherwise stated herein, the Parties reserve all of their respective
                           12       rights and remedies.
                           13               18.     The Debtors’ Acknowledgment.
                           14                       18.1   Notwithstanding any other provision of this Stipulation, the Debtors
                           15       acknowledge and agree that (a) the Prepetition Obligations are valid and indefeasible obligations
                           16       of the Debtors and their estate, in accordance with their terms; and (b) the liens and security
                           17       interests in favor of Hillair with respect to the Collateral, both prepetition and postpetition,
                           18       including the Cash Collateral, are valid, enforceable, perfected, and unavoidable under the
                           19       Bankruptcy Code, including Section 552, and any other applicable law.               The Prepetition
                           20       Obligations and any postpetition obligations arising hereunder shall include reasonable
                           21       professional fees and costs incurred by Hillair in connection with the representation of Hillair in
                           22       this matter, including the enforcement of its rights and remedies under the Loan Documents and
                           23       the representation of Hillair in all aspects of the Bankruptcy Case, to the extent permitted to be
                           24       charged to the Debtors under the Loan Documents or applicable law. Hillair acknowledges that
                           25       payments of postpetition interest and fees are subject to 11 U.S.C. § 506(b).
                           26

                           27

                           28
      BUCHALTER
                                                                                    20
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                   Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53            Desc
                                                                Main Document    Page 21 of 30


                                1           19.      No Action for Purposes of the One Form of Action Rule.
                                2                    19.1      The Debtors hereby waive each of the provisions of Code of Civil
                                3   Procedure Sections 726, 580a, 580b or 580d or other similar law which provide for an election of
                                4   remedies or an “action” to the extent such law is applicable.
                                5           20.      Notice.
                                6                    20.1      Except as otherwise provided herein, when notice is required in this
                                7   Stipulation, it shall be delivered or served upon the parties via overnight mail with a courtesy to
                                8   counsel via email as follows:
                                9   If to Hillair:                                 Hillair Capital Management, LLC
                                                                                   Attn: Sean McAvoy
                           10                                                      345 Lorton Avenue, Suite 303
                                                                                   Burlingame, California 94010
                           11
                                    with a copy to counsel for Hillair, which      Buchalter, a Professional Corporation
                           12       shall not constitute notice hereunder:         Attn: Steven M. Spector, Esq.
                                                                                   1000 Wilshire Boulevard, 15th Floor
                           13                                                      Los Angeles, California 90017
                                                                                   Telephone: (213) 891-0700
                           14                                                      Facsimile: (213) 896-0400
                                                                                   Email:         sspector@buchalter.com
                           15
                                    If to the Debtors, as applicable:              Soobeez
                           16                                                      Attn: George Voskanian
                                                                                   3463 Foothill Boulevard
                           17                                                      Glendale, California 91214
                           18                                                      Scoobeez Global, Inc.
                                                                                   Attn: George Voskanian
                           19                                                      3463 Foothill Boulevard
                                                                                   Glendale, California 91214
                           20
                                                                                   Scoobur, LLC
                           21                                                      Attn: George Voskanian
                                                                                   3463 Foothill Boulevard
                           22                                                      Glendale, California 91214
                           23       with a copy to counsel for the Debtors,        Foley & Lardner LLP
                                    which shall not constitute notice              Attn: Ashley M. McDow, Esq.
                           24       hereunder:                                     555 South Flower Street, Suite 3300
                                                                                   Los Angeles, CA 90071
                           25                                                      Telephone: (213) 972-4500
                                                                                   Facsimile: (213) 486-0065
                           26                                                      Email:        amcdow@foley.com
                           27                                                      Foley & Lardner LLP
                                                                                   Attn: John A. Simon, Esq.
                           28
      BUCHALTER
                                                                                     21
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 22 of 30


                                1                                                  500 Woodward Avenue, Suite 2700
                                                                                   Detroit, MI 48326
                                2                                                  Telephone: (313) 234-7100
                                                                                   Facsimile: (313) 234-2800
                                3                                                  Email:        jsimon@foley.com
                                4   If to the Committee:                           Avitus, Inc.
                                                                                   Attn: Donald Reile, Chairman of the Committee
                                5                                                  175 North 27th Street, Suite 800
                                                                                   Billings, MT 59101
                                6
                                    with a copy to counsel for the Committee,      Levene Neale Bender Yoo & Brill L.L.P.
                                7   which shall not constitute notice              Attn: David Neale, Esq.
                                    hereunder:                                     10250 Constellation Blvd., Suite 1700
                                8                                                  Los Angeles, CA 90067
                                                                                   Telephone: (310) 229-1234
                                9                                                  Facsimile: (310) 229-1244
                                                                                   Email:        dln@lnbyb.com
                           10

                           11               21.     No Responsible Person Liability.

                           12                       21.1   In making decisions or in taking other actions reasonably related to this

                           13       Stipulation, Hillair shall have no liability to any third party including creditors and equity interest

                           14       holders of the Debtors. Hillair shall not be deemed to be in control of the operations of the

                           15       Debtors or to be acting as a “responsible person,” “owner” or “operator” with respect to the

                           16       operation or management of the Debtors.

                           17               22.     No Agreement to Provide Financial Accommodation.

                           18                       22.1   This Stipulation shall not impose any duty or obligation to provide any

                           19       financing or financial accommodation to the Debtors, or to any other entity, to collect, sell, lease

                           20       or otherwise dispose of any of the Collateral, to proceed against any entity, to proceed against or

                           21       exhaust any security, or to otherwise pursue any of Hillair’s Rights.

                           22               23.     Access to the Debtors’ Books and Records.

                           23                       23.1   Hillair shall have full, complete, unqualified and unlimited access to the

                           24       books and records of the Debtors during normal business hours for the purpose of inspection,

                           25       photocopying and audit upon 24 hours’ notice via email from counsel to Hillair to counsel to the

                           26       Debtors.

                           27

                           28
      BUCHALTER
                                                                                     22
A PROFES SION AL CORPORAT ION                  SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                    AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                Desc
                                                            Main Document    Page 23 of 30


                                1           24.     Miscellaneous Provisions.
                                2                   24.1   Jointly Negotiated Stipulation.        This Stipulation is the product of
                                3   negotiation among the parties hereto and represents the joint, conceived, bargained for and agreed
                                4   upon language mutually determined by the parties to express their intentions in entering into this
                                5   Stipulation. Any ambiguity or uncertainty herein shall be deemed to be caused by, or attributable
                                6   to, all parties collectively. In any action to enforce or interpret this Stipulation, it shall be
                                7   construed in a neutral manner and no term or condition herein shall be construed more or less
                                8   favorably to any one party or groups of parties.        Each party will act in good faith in the
                                9   performance of its obligations hereunder.
                           10                       24.2   Authorization to Execute this Stipulation. Counsel for the parties to this
                           11       stipulation represent and warrant that they have authorization to execute this Stipulation on behalf
                           12       of their respective parties, and subject to Court approval.
                           13                       24.3   Consent to Entry of Order. The Parties each consent to the entry of an
                           14       order acceptable to the Parties approving this Stipulation.
                           15                       24.4   Binding Effect. Except as otherwise provided herein, this Stipulation shall
                           16       be binding upon the Parties and their respective successors and assigns, including any trustee
                           17       appointed in this Bankruptcy Case or any subsequently converted bankruptcy case of the Debtors.
                           18       This Stipulation shall also inure to the benefit of Hillair and the Debtors, and their respective
                           19       successors and assigns.
                           20                       24.5   Counterparts. This Stipulation may be executed in counterparts, and such
                           21       signatures may be by facsimile.
                           22                       24.6   Time of the Essence. Each of the Parties expressly acknowledges and
                           23       agrees that time is of the essence and that all dates and time periods provided for in this
                           24       Stipulation are absolute and final.
                           25                       24.7   Survival of Terms. Notwithstanding any term to the contrary herein, the
                           26       terms and conditions of this Stipulation shall apply only during the term of this Stipulation prior
                           27

                           28
      BUCHALTER
                                                                                     23
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB               Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                  Desc
                                                            Main Document    Page 24 of 30


                                1   to the Termination Date, provided, however, that the rights and remedies granted the Parties shall
                                2   survive the term of this Stipulation and Termination Date.
                                3                   24.8   No Benefit to Non-Parties. This Stipulation is not intended, nor shall it be
                                4   construed or deemed to confer any rights, powers or privileges on any entity that is not the
                                5   Debtors or Hillair as express signatories to this Stipulation. Specifically, no benefit is extended to
                                6   any surety or guarantor (other than the Debtors) of the obligations, and Hillair reserves all of its
                                7   rights with respect to such non-parties.
                                8                   24.9   Further Assurances. The Debtors are authorized and shall perform all acts
                                9   and execute and deliver to Hillair all agreements, financing statements, instruments or documents
                           10       as may be reasonably requested by Hillair to effectuate the terms of this Stipulation or as
                           11       contemplated herein.
                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
                                                                                     24
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
Case 2:19-bk-14989-WB   Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53   Desc
                         Main Document    Page 25 of 30
                       Case 2:19-bk-14989-WB                   Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53               Desc
                                                                Main Document    Page 26 of 30


                                1                                                   Exhibit A
                                2                                            Collateral Description
                                3          The following collateral description is taken from that certain Security Agreement
                                    executed on October 7, 2016 by ABT Holdings, Inc., Scoobeez Global, Inc., Scoobeez Inc. and
                                4   Scoobur LLC, on the one hand, and Hillair Capital Investments L.P., on the other hand.
                                    Capitalized terms not defined herein are as they are defined in the Security Agreement. To the
                                5   extent of any conflict between this Collateral description and the description in the Security
                                    Agreement, the Security Agreement controls.
                                6
                                                   (a)       “Collateral” means the collateral in which the Secured Parties are
                                7           granted a security interest by this Agreement and which shall include the
                                            following personal property of the Debtors, whether presently owned or existing
                                8           or hereafter acquired or coming into existence, wherever situated, and all
                                            additions and accessions thereto and all substitutions and replacements thereof,
                                9           and all proceeds, products and accounts thereof, including, without limitation, all
                                            proceeds from the sale or transfer of the Collateral and of insurance covering the
                           10               same and of any tort claims in connection therewith, and all dividends, interest,
                                            cash, notes, securities, equity interest or other property at any time and from time
                           11               to time acquired, receivable or otherwise distributed in respect of, or in exchange
                                            for, any or all of the Pledged Securities (as defined below):
                           12
                                                            (i)    All goods, including, without limitation, (A) all machinery,
                           13                       equipment, computers, motor vehicles, trucks, tanks, boats, ships,
                                                    appliances, furniture, special and general tools, fixtures, test and quality
                           14                       control devices and other equipment of every kind and nature and wherever
                                                    situated, together with all documents of title and documents representing the
                           15                       same, all additions and accessions thereto, replacements therefor, all parts
                                                    therefor, and all substitutes for any of the foregoing and all other items used
                           16
                                                    and useful in connection with any Debtor's businesses and all improvements
                           17                       thereto; and (B) all inventory;

                           18                               (ii)   All contract rights and other general intangibles, including,
                                                    without limitation, all partnership interests, membership interests, stock or
                           19                       other securities, rights under any of the Organizational Documents,
                                                    agreements related to the Pledged Securities, licenses, distribution and other
                           20                       agreements, computer software (whether "off-the-shelf", licensed from any
                                                    third party or developed by any Debtor), computer software development
                           21                       rights, leases, franchises, customer lists, quality control procedures, grants
                                                    and rights, goodwill, Intellectual Property and income tax refunds;
                           22
                                                            (iii) All accounts, together with all instruments, all documents of
                           23                       title representing any of the foregoing, all rights in any merchandising,
                                                    goods, equipment, motor vehicles and trucks which any of the same may
                           24                       represent, and all right, title, security and guaranties with respect to each
                                                    account, including any right of stoppage in transit;
                           25
                                                             (iv)   All documents, letter-of-credit rights, instruments and chattel
                           26                       paper;
                           27                                (v)    All commercial tort claims;
                           28
      BUCHALTER
                                                                                       26
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB                 Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                Desc
                                                              Main Document    Page 27 of 30


                                1                          (vi)   All deposit accounts and all cash (whether or not deposited in
                                                    such deposit accounts);
                                2
                                                           (vii)   All investment property;
                                3
                                                           (viii) All supporting obligations; and
                                4
                                                          (ix) All files, records, books of account, business papers, and
                                5
                                                    computer programs; and
                                6
                                                            (x)     the products and proceeds of all of the foregoing Collateral
                                7                   set forth in clauses (i)-(ix) above.

                                8                  Without limiting the generality of the foregoing, the "Collateral" shall
                                            include all investment property and general intangibles respecting ownership
                                9           and/or other equity interests in each Guarantor, including, without limitation, the
                                            shares of capital stock and the other equity interests listed on Schedule H hereto
                           10               (as the same may be modified from time to time pursuant to the terms hereof), and
                                            any other shares of capital stock and/or other equity interests of any other direct or
                           11               indirect subsidiary of any Debtor obtained in the future, and, in each case, all
                                            certificates representing such shares and/or equity interests and, in each case, all
                           12               rights, options, warrants, stock, other securities and/or equity interests that may
                                            hereafter be received, receivable or distributed in respect of, or exchanged for,
                           13               any of the foregoing and all rights arising under or in Connection with the
                                            Pledged Securities, including, but not limited to, all dividends, interest and cash.
                           14
                                                   Notwithstanding the foregoing, nothing herein shall be deemed to constitute
                           15               an assignment of any asset which, in the event of an assignment, becomes void by
                                            operation of applicable law or the assignment of which is otherwise prohibited by
                           16               applicable law (in each case to the extent that such applicable law is not
                                            overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
                           17               applicable law); provided, however, that to the extent permitted by applicable law,
                                            this Agreement shall create a valid security interest in such asset and, to the extent
                           18               permitted by applicable law, this Agreement shall create a valid security interest
                                            in the proceeds of such asset.
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
                                                                                      27
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
                       Case 2:19-bk-14989-WB             Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53   Desc
                                                          Main Document    Page 28 of 30


                                1                                          Exhibit B
                                2                                        3 Week Budget
                                                              [June 7, 2019 through June 28, 2019]
                                3

                                4

                                5

                                6

                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
                                                                              28
A PROFES SION AL CORPORAT ION                 SECOND STIPULATION FOR (1) AUTHORIZATION TO USE CASH COLLATERAL;
        LOS ANG ELES
                                                   AND (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER
                                    BN 36480565v8
Scoobeez et al
 13-Week Cash Flow Forecast                                                                                                                                                                                                   - DRAFT -

                                          Week No.                                                                               1               2              3               4             5            6
                                                              Actual          Actual         Actual        Forecast       Forecast        Forecast       Forecast        Forecast      Forecast     Forecast      6-Week    Percent of
                                       Week Ended         5/17/2019       5/24/2019      5/31/2019        6/7/2019      6/14/2019       6/21/2019      6/28/2019        7/5/2019     7/12/2019    7/19/2019         Total    Receipts

                                                      905,000         945,000        945,000         945,000        945,000         945,000        945,000         845,000      1,000,000     900,000
                                            1,140,000       1,035,630      1,385,708       2,172,173       1,741,550      1,855,900       1,504,000       2,116,850      968,462     1,788,812    1,741,550

                                                  907,638         904,782        908,263         880,000        905,000         945,000        945,000         945,000       945,000      945,000     5,630,000      100.0%

 Cash Disbursements:
                                                          52,596          50,000          63,280         60,000         60,000          60,000          60,000          50,000       60,000        60,000      350,000        6.2%
  Ƭ                                852,532         399,189          10,705        996,573            -         1,130,000             -         1,130,000          -       1,110,000    3,370,000       59.9%
  Ƭ                                  -               -               -           42,250            -            42,250          65,000          42,250          -          42,250      191,750        3.4%
   Ǧ                                                  97            -               -              -          520,000             -            90,000             -            -         420,000    1,030,000       18.3%
   Ǧ ȀȀ                            -               -               -            2,500            -             2,500             -             2,500          -           2,500        7,500        0.1%
  ̵                                         -               -               -            7,000        150,000           7,000           7,000           7,000        7,000       150,000      328,000        5.8%
  Ƭ                                            6,498           2,361             -           20,500            -               -            20,500             -            -             -         20,500        0.4%
                                                      48,568          54,705             300         80,000            -               -               -            80,000          -             -         80,000        1.4%
                                                                                                                                                                                                                                                                  Case 2:19-bk-14989-WB




  Ƭ                                             2,942           5,281           2,654         20,000            -               -            20,000             -            -          20,000       40,000        0.7%
                                                          -               -                 29           -            7,500             -             7,500             -          7,500           -         22,500        0.4%
                                                      -               -               -           15,000            -             5,000             -            15,000          -           5,000       25,000        0.4%
  Ƭ                                           460             801             -           16,650            -               -             9,000          16,650          -             -         25,650        0.5%
                                                        -               -               -              -            3,000             -             3,000             -            -           3,000        9,000        0.2%
                                                8,225           2,188           4,740         10,000         10,000          10,000          10,000          10,000       10,000        10,000       60,000        1.1%
                          971,918         514,525          81,708      1,270,473        750,500       1,256,750        292,000        1,353,400       84,500     1,822,750    5,559,900       98.8%

 Operating Cash Flow                                         (64,280)       390,258        826,556        (390,473)       154,500        (311,750)       653,000         (408,400)     860,500      (877,750)     70,100         1.2%

 Financing Cash Flows
                                                    -              -               -              -               -              -               -              -             -            -            -           0.0%
                                                  40,000         40,000          40,000         40,000          40,000         40,000          40,000         40,000        40,000       40,000      240,000         4.3%
                                                                                                                                                                                                                                           Main Document




                                                           90           180               90           150             150            150             150            150           150          150          900         0.0%
                                             40,090         40,180          40,090         40,150          40,150         40,150          40,150         40,150        40,150       40,150      240,900         4.3%

 Restructuring Cash Flows
                                                   -               -              -               -              -               -              -          350,000            -            -       350,000         6.2%
                                                       -               -              -               -              -               -              -           20,000            -            -        20,000         0.4%
                                                   -               -              -               -              -               -              -           60,000            -            -        60,000         1.1%
   ȋʹ Ȍ                             -               -              -               -              -               -              -            5,000            -            -         5,000         0.1%
                                                         -               -              -               -              -               -              -          140,000            -            -       140,000         2.5%
                                                -               -              -               -              -               -              -           20,000            -            -        20,000         0.4%
                                          -               -              -               -              -               -              -           50,000            -            -        50,000         0.9%
                                     -               -              -               -              -               -              -           54,838            -            -        54,838         1.0%
                                                                                                                                                                                                                                                            Page 29 of 30




                                           -               -              -               -              -               -              -          699,838            -            -       699,838        12.4%

 Net Total Cash Flow In / (Out)                            (104,370)        350,078        786,466        (430,623)       114,350        (351,900)       612,850       (1,148,388)     820,350      (917,900)   (870,638)      -15.5%

 Cumulative Cash Flow                                            -               -              -               -         114,350        (237,550)        375,300        (773,088)      47,262      (870,638)

 Ending Cash Balance                                      1,035,630       1,385,708      2,172,173       1,741,550       1,855,900      1,504,000       2,116,850        968,462      1,788,812     870,912


 Collateral Package
   Cash on Hand                                           1,035,630       1,385,708      2,172,173       1,741,550      1,855,900       1,504,000       2,116,850         968,462     1,788,812      870,912
   AR Roll Forward                                        3,485,718       3,530,000      3,570,000       3,640,000      3,680,000       3,680,000       3,680,000       3,580,000     3,640,000    3,600,000
   Loan Receivable and Uncategorized Assets               1,654,172       1,654,172      1,654,172       1,654,172      1,654,172       1,654,172       1,654,172       1,654,172     1,654,172    1,654,172
   Fixed Assets                                             868,687         868,687        868,687         868,687        868,687         868,687         868,687         868,687       868,687      868,687
                                                                                                                                                                                                                                          Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53




   Other Assets                                              62,668          62,668         62,668          62,668         62,668          62,668          62,668          62,668        62,668       62,668
 Total Collateral (1)                                     7,106,876       7,501,235      8,327,700       7,967,077      8,121,427       7,769,527       8,382,377       7,133,989     8,014,339    7,056,439

 Estimated Outstanding Secured Loan (2)                  11,000,000      11,000,000     11,000,000      11,000,000     11,000,000      11,000,000     11,000,000       11,000,000    11,000,000   11,000,000
                                                                                                                                                                                                                                                                  Desc




 (1) Collateral details and amounts are being reviewed by the debtor and its advisors, and is subject to material changes.
 (2) Estimated outstanding secured loan balance was provided by Hillair Capital's counsel and is disputed and currently under review by the debtor and its advisors.
         Case 2:19-bk-14989-WB                     Doc 132 Filed 06/06/19 Entered 06/06/19 17:42:53                                      Desc
                                                    Main Document    Page 30 of 30
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify) SECOND STIPULATION BETWEEN THE
DEBTORS, THE COMMITTEE AND HILLAIR CAPITAL MANAGEMENT FOR (1) AUTHORIZATION TO USE CASH
COLLATERAL ON AN INTERIM BASIS; (2) APPOINTMENT OF A CHIEF RESTRUCTURING OFFICER will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 6, 2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    • Alvin Mar alvin.mar@usdoj.gov
    • Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
    • Rejoy Nalkara rejoy.nalkara@americaninfosource.com
    • Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
    • David L. Neale dln@lnbyb.com
    • Gregory M Salvato gsalvato@salvatolawoffices.com,
          calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
    • Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) June 6, 2019        , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
Scoobeez
3463 Foothill Blvd.
Glendale, CA 91214
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 6, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

VIA COURIER
Presiding Judge
Hon. Julia W. Brand
U.S. Bankruptcy Court – Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012


June 6, 2019                    Sandra Alarcon                                                 /s/ Sandra Alarcon
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
